ACCEPTED
                                                                                        06-14-00116-CR
                                                                              SIXTH COURT OF APPEALS
                                                                                   TEXARKANA, TEXAS
                                                                                   3/13/2015 5:25:53 PM
                                                                                        DEBBIE AUTREY
                                                                                                 CLERK



                   NO. 06-14-00116-CR & 06-14-00117-CR
                                                                       FILED IN
                                                                6th COURT OF APPEALS
JOSEPH JOHN GRUBBS                       §     IN THE             TEXARKANA, TEXAS
                                         §                      3/13/2015 5:25:53 PM
VS.                                      §     6 COURT              DEBBIE AUTREY
                                         §                              Clerk
STATE OF TEXAS                           §     OF APPEALS


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Joseph John Grubbs, Appellant in the above styled and numbered

cause, and moves this Court to grant an extension of time to file appellant's brief,

pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good cause

shows the following:

      1.    This case is on appeal from the 354th Judicial District Court of HUNT

County, Texas.

      2.    The case below was styled the STATE OF TEXAS vs. Joseph John

Grubbs, and numbered 29,417 & 29,725.

      3.    Appellant was convicted of Unlawful Possession by a Felon in 29,417

and Fraudulent Use/Possession of Identifying Information # Items < 5 in 29,725.

      4.    Appellant was assessed a sentence of 25 years in 29,417 and 5 years in

29,725 on July 3, 2014.

      5.    Notice of appeal was given on July 8, 2014.
        6.    The clerk's record was filed on November 10, 2014; the reporter's

record was filed on February 11, 2014.

        7.    The appellate brief is presently due on March 13, 2015.

        8.    Appellant requests an extension of time of 30 days from the present

date.

        9.    One extension to file the brief have been received in this cause.

        10.   Defendant is currently incarcerated.

        11.   Appellant relies on the following facts as good cause for the requested

extension:

        Appellant’s attorney, Jason A. Duff has begun a review the several volumes in

the reporter’s record and the clerk’s record the record; however, Appellant’s counsel

requests additional time to sufficiently develop the arguments material to the brief.

        Counsel was set on a special setting for an Adversarial Temporary orders

hearing in Cause No 81,573, In the Interest of T. Child in the 196th District Court;

Hunt County Child Protection Court for Northeast Texas #2 on March 18, 2015.

        Counsel was just appointed on In the Interest of J.S. Appellate Cause No.

12-15-00053-CV, an accelerated appeal, and is working review the record from a

four day jury trial and to timely file a brief on March 23, 2015 in that case.

        Counsel was just appointed on In the Interest of E.W. Appellate Cause No.

6-15-00018-CV, an accelerated appeal, and is working review the record from a four
day jury trial and to timely file a brief on April 2, 2015 in that case.

      Counsel was just appointed on In the Interest of N.G.J. Appellate Cause No.

06-14-00083-CV, an accelerated appeal, and has worked to timely file a brief and

that case.

       Counsel prepared for and represented his clients in an Adversarial hearings

in Hunt County Child Protection Court for Northeast Texas #2 on March 13, 2015 in

several separate cases.

             Counsel was set for a jury trial in Shane Berry v. Donald Deering d/b/a

Professional Welding; Civil Action Number 3:-14-cv-00937-D; in the United States

District Court for the Northern District of Texas, Dallas Division on April 20,2015.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such other

and further relief as the Court may deem appropriate.

                                         Respectfully submitted,

                                         JASON A DUFF
                                         2615 Lee St.
                                         Greenville, TX 75403
                                         Tel:903.455.1991
                                         Fax:903.455.1417

                                         By:   /s/ Jason A. Duff
                                           Jason A. Duff
                                           State Bar No. 24059696
                                           jasonaduff@hotmail.com
                                           Attorney for Joseph John Grubbs
                          CERTIFICATE OF SERVICE

      This is to certify that on March 13, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Hunt County,

by electronic filing service.



                                          /s/ Jason A. Duff
                                      Jason A. Duff